DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,5,6,8,13,16 rejected under 35 U.S.C. 102(a)(1) as being taught by Griffis; Andrew J. et al. (US 20140247323 A1) in view of URAKABE; Nobuchika (US 20190217002 A1). 
Regarding claim 1, Griffis teaches, 
A device for capturing data from a space, (Title, “wide area imaging system and method”) the device comprising: 
a housing; (¶46,47 and Fig. 2, “upper housing package 200 houses the imaging optics, FPA, laser, ancillary sensors, and associated electronics” and “lower housing 204” which contains motor, “image digitizer/processor, any required ancillary sensors” where the “upper housing attaches to the lower”) 
a motor (¶46, “central/concentric motor”) operable to rotate the housing about a vertical axis; (¶46, “central/concentric motor is used in conjunction with the amplifier/controller to rotate the upper housing”) 
a imaging device (¶46, “imaging optics, FPA”) supported on the housing; (¶46, “upper housing package 200 houses the imaging optics, FPA” such that an “FPA and lens producing a predetermined field of view that captures an image of that field of view”) and 
a processing element (¶43 and Fig. 1, “system controller 106”) in communication with the motor (¶43, “system controller manages the motion profiles” through communication with “motor controller 108” as depicted in Fig. 1) and the imaging device (¶43, enables communication and control of “data products”) configured to –
activate the motor, (¶43, “system controller manages the motion profiles through a motor controller 108 and associated motor and encoder 104 elements”) 
receive data from the imaging device (¶43, “sensor data from imaging and ancillary devices are relayed or directly connected to a data processor 105”)
	But does not explicitly teach,
		a thermal imaging device,
receive from the thermal imaging device data comprising a first thermal image and a second thermal image, and 
compare the first thermal image to the second thermal image to determine an indication of moisture. 
	However, Urakabe teaches additionally, 
		a thermal imaging device, (¶385, “thermography camera”)
receive from the thermal imaging device data (¶385, “near infrared camera used for humidity detection” where pictures are “taken over time”) comprising a first thermal image and a second thermal image, (¶385, “image captured at the beginning” and during the “predetermined intervals”) and 
compare the first thermal image to the second thermal image to determine an indication of moisture. (¶385, “image captured at the beginning is compared with the images taken” at predetermined intervals where “humidity value are measured from the difference in color and shading”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe which detects humidity in a photographed image. This imager can be used to continuously photograph and detect changes in physical conditions.

Regarding claim 2, Griffis with Urakabe teaches the limitation of claim 1,
	Griffis teaches additionally, 
data-capturing device (¶42,48, Fig. 1 and 3, “sensor 100” depicted in Fig. 1 and sensors such as in a configuration with “multiple sensors” as depicted in Fig. 3) comprising at least one of a camera, (¶42, “sensor 100 having an FPA and lens producing a predetermined field of view that captures an image of that field of view”) a distance-measuring device, an accelerometer, an infrared sensor,(¶48, “form wide area images at two resolutions in the thermal infrared waveband 305 306”) a temperature sensor, (¶48 and Fig. 3, “a narrow field of view thermal sensor 305, a wide field of view thermal sensor 306”) or a humidity sensor.

Regarding claim 5, Griffis with Urakabe teaches the limitation of claim 1,
	Griffis teaches additionally, 
communication element (¶43 and Fig. 1-107, “network interface 107”) configured to transmit the data to an external device. (¶43, “preprocess data at the data processor 105 and distribute the remaining processing tasks to devices available at another node of the network by way of the network interface 107”)
	Urakabe teaches additionally, 
Transmit the indication of moisture (¶389, converting camera data into “a humidity value” into “one dimension which is to be output continuously”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe which detects humidity in a photographed image. This imager can be used to continuously photograph and detect changes in physical conditions.

Regarding claim 6, Griffis with Urakabe teaches the limitation of claim 1,
	Griffis teaches additionally, 
light source (¶48 and Fig. 3-303, “laser 303”) for emitting lighting into the space. (¶48, “green, laser 303” that is used to create an “illuminated conditions” while “imaging the same wide area with visible light”)

Regarding claim 8, it is the system claim similar to the combination of device claim 1 and device claim 5, dependent on claim 1. 
Additionally, Griffis teaches, 
a server (¶43, “the network”) configured to receive the data, (¶43, “the network” communicated to “by way of the network interface 107” which the network connects to “preprocess data at the data processor 105”)
a computing device in communication with the server, (¶43 and Fig. 1, “system controller 106” connected to “network interface 107” as depicted in Fig. 1 to “distribute the remaining processing tasks to devices available at another node of the network by way of the network interface 107”)
	Additionally, Urakabe teaches additionally, 
wherein the server is configured to only transmit the data (¶462, “transmission means” denoted by sign 807 “which transmits and outputs the modulation signal outward”) to the computing device (¶462, “from the patient or the bed side of patient” to the “center that manages the patient’s bed”) if the computing device provides authenticating information. (¶461,463, and 484, “signal combined into one signal and sent to transmission means 807 for each patient” which transmits to “reception means” 808 at the center)	
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe which transmits information associated with a patient. This allows for information input for the purposes of management of a subject based on received images. 
	Refer to the rejections of claims 5 and claim 1 to teach the rest of the limitations of claim 8.

Regarding claim 13, Griffis with Urakabe teaches the limitation of claim 1,
	Urakabe teaches additionally, 
a thermal imaging device configured to capture thermal image data, (¶546, “thermographical photographing camera 1009c preferably detect humidity”) further comprising a humidity sensor configured to detect humidity data in the space, (¶546, “skin humidity photographing camera 1009b for the skin moisture”) wherein processing element is configured to – 
receive from the thermal imaging device (¶385 and 388, “image captured at the beginning” and “images taken during” treatment at predetermined intervals are outputted and received as “continuous numeric data”) the thermal image data comprising a first thermal image and a second thermal image, (¶385, “image captured at the beginning” and during the “predetermined intervals”)
receive from the humidity sensor the humidity data, (¶567, collecting humidity data “measured with the humidity sensor” using the “humidity photographing camera 1009b”), and 
compare the first thermal image to the second thermal image to determine an indication of moisture. (¶385, “image captured at the beginning is compared with the images taken” at predetermined intervals where “humidity value are measured from the difference in color and shading”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe which detects humidity in a photographed image. This imager can be used to continuously photograph and detect changes in physical conditions.

Regarding claim 16, dependent on claim 8, it is the system claim similar to device claim 6, dependent on claim 1. Refer to reject of claim 6 to teach limitations of claim 16.

Claim 3,14 rejected under 35 U.S.C. 103 as being unpatentable over Griffis; Andrew J. et al. (US 20140247323 A1) in view of URAKABE; Nobuchika (US 20190217002 A1) with Lin; Tzong-Li et al. (US 20170134713 A1)
Regarding claim 3, Griffis teaches the limitation of claim 1,
Griffis teaches additionally, 
data-capturing device comprises a camera with a lens (¶53 and Fig. 7, “sensor/lens assembly 702 is imaging with its predetermined field of view 701“) to capture panoramic views of the space. (¶53, “image capture at distinct positions is then repeated until the entire panorama 700, e.g., 360 degrees in this example, is traversed”)
But does not explicitly teach, 
a fish-eye lens or a wide-angle lens
However, Lin teaches additionally, 
a fish-eye lens or a wide-angle lens (¶53, “each one of the fish-eye lens 212 can be attached with a CMOS sensor module 214”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe with the fisheye lens of Lin which can capture images of 90 degree angles. This allows for reducing the amount of time to create panoramic images.

Regarding claim 14, dependent on claim 8, it is the system claim similar to device claim 3, dependent on claim 1. Refer to reject of claim 3 to teach limitations of claim 14.

Claim 4,7,9,10,15,17 rejected under 35 U.S.C. 103 as being unpatentable over Griffis; Andrew J. et al. (US 20140247323 A1) in view of URAKABE; Nobuchika (US 20190217002 A1) with Simek; Kyle et al. (US 20180139431 A1)
Regarding claim 4, Griffis teaches the limitation of claim 1,
	Griffis teaches additionally, 
stitch the common points together (¶36, “images captured by the sensor during the step and dwell sequence are effectively stitched”) 
	But does not explicitly teach the additional limitation of claim 4,
	However, Roessler teaches additionally, 
compare two or more points of the data; (¶165, “identify pairs of images depicting the same structure by counting keypoint matches that are visually similar”)
calculate a commonality value of the two or more points of the data; (¶165, “visual similarity between keypoints is that color and texture statistics collected in a 2D region centered on the keypoint are similar to those statistics in a region centered on the other keypoint in the other image.  Statistics could be histograms, and similarity could be measured by a chi-square measure between histograms.”)
determine whether the commonality value is within a pre-defined confidence interval; (¶165, “depth-assisted stereo component 1302 can then filter out image pairs that have insufficient relative displacement relative to a threshold displacement, have insufficient overlap of viewing volumes relative to a threshold overlap volume, or whose difference in viewing angles are sufficiently large relative to a threshold angle” which leaves behind image pairs which are sufficiently overlapping or having sufficient relative displacement)
designate the two or more points of data as common points (¶165, “For each remaining image pair, one of the images is characterized as the "reference" image and the other is characterized as the "matching" image” which can then be used by depth-assisted stereo component 1302 to “further estimate a depth map for each reference image by finding correspondences between its pixels and pixels in the matching image that are visually consistent”) if the commonality value is within a pre-defined confidence interval; (¶165, “for each remaining image pair” which are sufficiently overlapping or having sufficient relative displacement)  and
stitch the common points together (¶176, “generate a 2D panoramic image via stitching respective 2D images together using the sets of depth data respectively associated therewith (e.g. via stitching component 508)”) to form a three-dimensional rendering of the space. (¶176, “generate a 3D panoramic image of the environment by determining 3D spatial positions for pixels included in the images relative to a common 3D coordinate space based on the sets of depth data”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe with the image alignment of Simek which compares image pairs for acceptable stereo depth candidates. This can be then further be used to create a global immersive 3D space model. 

Regarding claim 7, Griffis teaches the limitation of claim 1.
	But does not explicitly teach the limitation of claim 7,
	However, Simek teaches additionally, 
a display (¶52, “user interface can be a graphical user interface (GUI) rendered via a display”) configured to depict a portion of the data captured by the data-capturing device. (¶52 and 58, “user device 106 can be configured to render (e.g. via display 108) a panoramic 2D image as well as more advanced panoramic data such a panoramic color video, a panoramic 3D depth image, a panoramic 3D depth video, and/or 3D model/mesh”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe with the image alignment of Simek which compares image pairs for acceptable stereo depth candidates. This can be then further be used to create a global immersive 3D space model. 

Regarding claim 9, Griffis teaches the limitation of claim 8, 
	Griffis teaches additionally, 
processing element of the data-capturing device is configured to process the data (¶43 and Fig. 1, “sensor data from imaging and ancillary devices are relayed or directly connected to a data processor 105” through system controller 106 as depicted in Fig. 1) 
But does not explicitly teach, 
processing element configured to form a digital, three-dimensional rendering of the space. 
`However, Simek teaches additionally,
processing element configured to form a digital, three-dimensional rendering of the space. (¶52 and 58, “user device 106 can be configured to render (e.g. via display 108) a panoramic 2D image as well as more advanced panoramic data such a panoramic color video, a panoramic 3D depth image, a panoramic 3D depth video, and/or 3D model/mesh”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe with the image alignment of Simek which compares image pairs for acceptable stereo depth candidates. This can be then further be used to create a global immersive 3D space model. 

Regarding claim 10, Griffis teaches the limitation of claim 8, 
	Griffis teaches additionally, 
server (¶43, “devices available at another node of the network”) is configured to process the data (¶43, “preprocess data at the data processor 105 and distribute the remaining processing tasks to devices available at another node of the network by way of the network interface 107” such as process of “wide area generation” accomplished by “data processor 105”) 
	But does not explicitly teach,
process the data to form a digital, three-dimensional rendering of the space.
	However, Simek teaches additionally, 
process the data to form a digital, three-dimensional rendering of the space. (¶52 and 58, “user device 106 can be configured to render (e.g. via display 108) a panoramic 2D image as well as more advanced panoramic data such a panoramic color video, a panoramic 3D depth image, a panoramic 3D depth video, and/or 3D model/mesh”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe with the image alignment of Simek which compares image pairs for acceptable stereo depth candidates. This can be then further be used to create a global immersive 3D space model. 

Regarding claim 15, dependent on claim 8, it is the system claim similar to device claim 4, dependent on claim 1. Refer to reject of claim 4 to teach limitations of claim 15.

Regarding claim 17, dependent on claim 8, it is the system claim similar to device claim 7, dependent on claim 1. Refer to reject of claim 7 to teach limitations of claim 17.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Griffis; Andrew J. et al. (US 20140247323 A1) in view of URAKABE; Nobuchika (US 20190217002 A1) with BLAZER; Adam et al. (US 20190149731 A1)
Regarding claim 11, Griffis teaches the limitation of claim 8, 
	But does not explicitly teach the additional limitation of claim 11,
	However, Blazer teaches additionally, 
a mobile device (¶5, “a host mobile device”) in communication with the communication element of the data-capturing device (¶5, “a host mobile device tethered or coupled to a 360-degree camera “) and the server, (¶5, “server with one or more processors configured to receive the live video feeds from a plurality of the host mobile devices”) the mobile device being configured to receive the data from the data-capturing device and transmit the data to the server. (¶5, “a server with one or more processors configured to receive the live video feeds from a plurality of the host mobile devices” where the mobile device is “tethered or coupled to a 360-degree camera among a plurality of 360-degree cameras” that provide “live video feeds of the venue”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe with the video sharing of Blazer which can use a mobile device to transmit video that will be received by a server. This lets remote viewers see and engage with the video and enhance the experience. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Griffis; Andrew J. et al. (US 20140247323 A1) in view of URAKABE; Nobuchika (US 20190217002 A1) with Karty; Kevin D. et al. (US 20140344013 A1)
Regarding claim 12, Griffis with Urakabe teaches the limitation of claim 8, 
	Griffis teaches additionally, 
computing device (¶5, “another node of the network” which receives “preprocess data at the data processor 105”) is in communication with the server (¶5, “the network”) and is configured to receive the data from the server, (¶43, preprocessed data at the data processor 105 distributes “remaining processing tasks to devices available at another node of the network”) 
	but does not explicitly teach the additional limitation of claim 12,
	However, Karty teaches additionally,
receive an input representative of a selection of a datapoint from the data, and associate a comment with the datapoint. (¶358, “a set of datapoints is provided for clustering analysis from a click and comment evaluation”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the thermography camera of Urakabe with the data evaluation of Karty which associates a selected datapoint with a comment. This allows for specific parts of the data to be evaluated individually. 

Claim(s) 21 rejected under 35 U.S.C. 102(a)(1) as being taught by Griffis; Andrew J. et al. (US 20140247323 A1) in view of HARTUNG; Jorg et al. (US 20190307106 A1). 
Regarding claim 1, Griffis teaches, 
A device for capturing data from a space, (Title, “wide area imaging system and method”) the device comprising: 
a housing; (¶46,47 and Fig. 2, “upper housing package 200 houses the imaging optics, FPA, laser, ancillary sensors, and associated electronics” and “lower housing 204” which contains motor, “image digitizer/processor, any required ancillary sensors” where the “upper housing attaches to the lower”) 
a motor (¶46, “central/concentric motor”) operable to rotate the housing about a vertical axis; (¶46, “central/concentric motor is used in conjunction with the amplifier/controller to rotate the upper housing”) 
a data-capturing device (¶46, “imaging optics, FPA”) supported on the housing; (¶46, “upper housing package 200 houses the imaging optics, FPA” such that an “FPA and lens producing a predetermined field of view that captures an image of that field of view”) and 
a processing element (¶43 and Fig. 1, “system controller 106”) in communication with the motor (¶43, “system controller manages the motion profiles” through communication with “motor controller 108” as depicted in Fig. 1) and the data-capturing device (¶43, enables communication and control of “data products”) configured to activate the motor (¶43, “system controller manages the motion profiles through a motor controller 108 and associated motor and encoder 104 elements”) and receive data from the imaging device with the space (¶43, “sensor data from imaging and ancillary devices are relayed or directly connected to a data processor 105”)
	But does not explicitly teach,
		a humidity sensor supported in the housing;
a processing element configured to receive data associated with the humidity sensor.
	However, Hartung teaches additionally, 
a humidity sensor supported in the housing; (¶121, “sensors 23” including sensors for “humidity” and “cameras” such as video camera “mounted in a turret drive by a motor 26”) 
a processing element (¶121 and 129, “processing engine 27”) configured to activate the motor (¶121 and 129, “camera in turret 13 can be moved by a motor 26” under control of “the processing engine 27”) and receive data associated with the data-capturing device and the humidity sensor. (¶125, “Outputs of the cameras can be processed by the on-board processing engine 27” including a sensor for “humidity”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the humidity sensor of Hartung which is mounted in a current driven by a motor. This can allow for obtaining information to control the position of the mount using output from a humidity sensor. 

Claim(s) 22 rejected under 35 U.S.C. 102(a)(1) as being taught by Griffis; Andrew J. et al. (US 20140247323 A1) in view of HARTUNG; Jorg et al. (US 20190307106 A1) in view of URAKABE; Nobuchika (US 20190217002 A1).
Regarding claim 22, Griffis with Hartung teaches the limitation of claim 21,
	But does not explicitly teach the additional limitation of claim 22,
	However, Urakabe teaches additionally,
data-capturing device is a thermal imaging device (¶546, “thermographical photographing camera 1009c preferably detect humidity”) and configured to capture thermal image data associated with the space, (¶551, “photographing camera 1009c may constantly photograph the peripheral part”) wherein the processing element is configured to – 
receive thermal image data comprising a first thermal image and a second thermal image (¶385, “image captured at the beginning” and during the “predetermined intervals”) from the thermal imaging device, (¶385 and 388, “image captured at the beginning” and “images taken during” treatment at predetermined intervals are outputted and received as “continuous numeric data”)
compare the first thermal image to the second thermal image to determine a difference in temperature, (¶385, “image captured at the beginning is compared with the images taken” at predetermined intervals where “the temperature value and the humidity value are measured from the difference in color and shading”) and 
determine that the difference is above a threshold. (¶622, “if the change amount exceeds a certain threshold value” then “change of the temperature” can be collated)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the humidity sensor of Hartung with the thermography camera of Urakabe which detects humidity in a photographed image. This imager can be used to continuously photograph and detect changes in physical conditions.

Claim(s) 23 rejected under 35 U.S.C. 102(a)(1) as being taught by Griffis; Andrew J. et al. (US 20140247323 A1) in view of HARTUNG; Jorg et al. (US 20190307106 A1) in view of URAKABE; Nobuchika (US 20190217002 A1) in view of MOGHADAM; Peyman (US 20160006951 A1)
Regarding claim 23, Griffis with Hartung with Urakabe teaches the limitation of claim 22,
	Griffis teaches additionally, 
a communication element in communication with the processing element, (¶43 and Fig. 1, “network interface 107” connected to “system controller 106” as depicted in Fig. 1)
wherein the processing element is configured to direct (¶44, “system controller 106 thus manages the flow of data”) the communication element to transmit (¶44, “system controller 106 thus manages the flow of data” such that it controls “communication taking place through a network interface 107’)
	but does not explicitly teach,
transmit a signal representative of an indication of potential water damage.
	However, Moghadam teaches additionally, 
transmit a signal representative of an indication of potential water damage. (¶231 and 235, monitoring including “factory building diagnostics (moisture and water damages on floors and walls)” used by implementing “enhanced image/signal processing” for video analytics for “automated detection, threat assessment and response”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the imaging system of Griffis with the humidity sensor of Hartung with the thermography camera of Urakabe with the imaging of Moghadam which can monitor for moisture or water damage. This allows for practical uses of modeling in an industrial capacity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483